                              Case 20-10883         Doc 152      Filed 04/19/21      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                       In re:    Case No.: 20−10883 − LSS       Chapter: 7

Kempes Jean and
Lori Lee Jean
Debtors


                                                DEFICIENCY NOTICE
DOCUMENT:                  149 − Second Motion to Reconsider Order Granting Amended Emergency Motion to Compel
                           Debtors to Obey Court Order Commanding Production of Documents and for Imposition Of
                           Sanctions Filed by Kempes Jean, Lori Lee Jean (related document(s)139 Order on Amended
                           Motion). (Kurland, Sari)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 5/3/21.
                           (A Proposed Order was not filed).

CURE:                      A proposed order with a list of those who should receive a copy must be filed. Also, a copy of
                           the proposed order must be transmitted to all other parties to the matter. All proposed orders
                           should be submitted in accordance with the Court's Electronic Filing Procedures. (Exhibit A to
                           Administrative Order 03−02, Local Bankruptcy Rule 9013−3)


CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 4/19/21
                                                                 Mark A. Neal, Clerk of Court
                                                                 by Deputy Clerk, Michelle Maloney−Raymond
                                                                 410−962−4373

cc:    Debtor
       Attorney for Debtor − Sari Karson Kurland

defntc (rev. 12/12/2016)
